   Case 1:11-cv-06604-CM-RLE Document 273 Filed 06/17/19 Page 1 of 2



                       LAW OFFICES OF MICHAEL B. WOLK, P.C.
                       31 West 34th Street, Suite 7040
                       New York, New York 10036
                       Tel: 917-238-0576
                       Fax: 973-535-1148
                       Email: michael.wolk@wolkgroup.com

                                                      June 17, 2019
ECF LETTER-MOTION
The Honorable Colleen McMahon
United States District Court, S.D.N.Y.
500 Pearl Street
New York, New York 10007

       Re: Advanced Video Technologies LLC (Plaintiff)
                     -against-
           HTC Corporation and HTC America, Inc. (Defendants)
           S.D.N.Y. Case No. 1:11-cv-06604 (CM) (RLE)
           Application for leave to file a short sur-reply brief of 5 pages or less

Your Honor:

I represent non-party Alexander Poltorak in the above-referenced case (“Non-Party”).

On May 22, 2019, I filed a memorandum of law for the Non-Party in opposition to
Plaintiff’s motion seeking to impose personal liability on the Non-Party - - despite the
fact that Plaintiff never obtained leave from the Court to amend its complaint to assert a
personal liability claim against the Non-Party (the “Non-Party Brief”). Dkt 269.

As set forth in the Non-Party Brief (Dkt 269), the Supreme Court has ruled that, pursuant
to due process principles and FRCP 15, a Plaintiff cannot impose personal liability on a
Non-Party unless a Plaintiff first obtains leave of Court to amend its pleading to assert a
personal liability claim and, in connection therewith, the Non-Party (who becomes a
Party solely if leave to amend is granted and an amended complaint is served on the Non-
Party) is afforded its due process right to answer (and respond to) the allegations in the
amended complaint. See Nelson v. Adams USA, Inc., 529 U.S. 460 (2000).

Plaintiff’s original motion papers did not address this Supreme Court ruling, or the due
process principles addressed therein, involving an attempt to impose personal liability on
a non-party.

Plaintiff’s reply brief (Dkt 271), for the first time, addresses this Supreme Court ruling
and asserts that due process principles allow personal liability to be imposed on a non-
party - - even in the absence of Court permission to amend the complaint - - and even
without affording the non-party a due process opportunity, by answer and/or discovery,




                                             1
   Case 1:11-cv-06604-CM-RLE Document 273 Filed 06/17/19 Page 2 of 2



to respond to specific allegations by a plaintiff in a pleading (as contrasted with attorney-
assertions, typically lacking personal knowledge, in a motion declaration).

Prior to Plaintiff’s reply brief (Dkt 271), the Non-Party was unaware of how Plaintiff
would address these important due process principles, as applied to this case.

I am a sole practitioner. I was on trial last week during which Plaintiff’s reply brief was
filed. I have now reviewed Plaintiff’s reply brief.

Pursuant to the foregoing, and in order to protect the Non-Party’s rights in response to the
new assertions in Plaintiff’s reply brief, I respectfully request permission from the Court
to file a sur-reply brief, not to exceed five (5) pages, by Monday June 24.

                                                      Respectfully submitted,

                                                              /s/

                                                      Michael B. Wolk

cc: Counsel of record (by efiling)




                                              2
